Citation Nr: 9919747	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  95-40 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a pituitary 
adenoma.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970 and from August 1970 to February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied claims by the veteran 
seeking entitlement to service connection for PTSD and a 
pituitary adenoma.  The RO also denied the a claim for 
nonservice-connected pension benefits.

The issues of entitlement to service connection for a 
pituitary adenoma and to a nonservice-connected pension are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  No medical evidence relates the veteran's diagnosis of 
PTSD to an inservice stressor, and no evidence indicates that 
a current acquired psychiatric disorder was incurred in or is 
related to service.

2.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well-
grounded, and therefore there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a)  (West 1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim is well grounded in 
this case.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  Establishing direct service 
connection for a disability which has not been clearly shown 
in service requires evidence sufficient to show (1) the 
existence of a current disability; (2) the existence of a 
disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether the claim 
is well grounded.  The law provides that "a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).

A claim for service connection for PTSD is well grounded when 
it includes the following:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1998).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

The veteran's service personnel records indicate that he 
served with the United States Marine Corps from 1967 to 1970.  
That period of service included active duty in the Republic 
of Vietnam during the Vietnam era.  The veteran's DD-214 
shows that he was awarded the Combat Action Ribbon, denoting 
combat service, as a result of his service in Vietnam.

The veteran served with the United States Army from 1970 to 
1988.

Service medical records show that the veteran entered active 
duty with no noted psychiatric defects on his May 1967 
induction medical examination report.  A June 1968 service 
outpatient record shows that he was seen with complaints of 
not wanting to continue military training.  He did not want 
others telling him what to do.  On physical examination and 
interview, the veteran appeared defiant with an immature 
personality.  Impression was mild anxiety state and immature 
personality.  An August 1968 record shows that the veteran 
was again seen for an immature personality.  He appeared very 
scared about returning to full duty, but exhibited no 
evidence of psychotic behavior.  Medical history indicated 
that he may have had some schizoid personality and paranoia 
during high school, preferring to be alone in a dark room 
rather than in a crowd.  His thinking was coordinated and 
immature.  Impression was immature personality.

A September 1968 record reflects that the veteran was seen 
for psychiatric consultation.  Mental status examination 
revealed no evidence of disabling neurosis, brain disease, or 
psychotic disorder.  Affect was flexible and appropriate.  
Thought processes were intact.  Intelligence was superior.  
The veteran was disgruntled with the conditions of service.  
Medical history revealed a life-long history of autistic 
withdrawal from social contact.  Impression was schizoid 
personality.

An April 1969 separation medical report shows no psychiatric 
defects.

The veteran's June 1970 induction medical examination report 
for entrance into the United States Army shows no psychiatric 
defects.  In the associated report of medical history, the 
veteran denied any psychiatric problems.

A June 1985 report of medical examination shows that his 
psychiatric status was normal.

Outpatient records from 1970 to 1988 show no complaint of, 
treatment for, or diagnosis of any psychiatric disorders.
A February 1987 retirement examination report indicates a 
normal psychiatric status.  In the associated retirement 
report of medical history the veteran denied any psychiatric 
problems.

Subsequent to service, VA medical records show treatment, 
primarily for a pituitary tumor, beginning in February 1995.  
A February 1995 admission record shows that, while being 
evaluated for his pituitary tumor, the veteran was seen in 
psychiatry for evaluation of a body tremor.  The record 
indicates that, preliminarily, it was felt that the veteran 
had some depressive and anxiety symptoms, that his job was 
stressful to him, and that he was dissatisfied with his job 
and wanted to change occupations.  The veteran indicated that 
his job caused a great amount of anxiety.  A formal 
psychiatric diagnosis was deferred.

A March 1995 VA outpatient record shows a diagnosis of PTSD.  
It reflects that, according to the veteran, he had had a mood 
disorder for a long time.  He indicated that he "left a part 
of [him]self in [Vietnam]."  An April 1995 psychiatry record 
indicates, according to the veteran's spouse, that he had no 
friendships or interests and no involvement with his 
children.  She stated that he was very nervous.  Objective 
evaluation revealed depressive symptoms and excessive 
fatigue.  Assessment was PTSD and major depression.  A May 
1995 record shows a diagnosis of anxiety disorder and PTSD.

A June 1995 Statement in Support of Claim, VA Form 21-4138, 
submitted by the veteran, states that he worked with a rifle 
company while in Vietnam.  His unit was responsible for base 
security, short and long range patrols, medical team support, 
and downed aircraft security and recovery.  It reflects that 
the veteran retired after approximately 20 years of service 
and suppressed his feelings the entire time.  It states one 
inservice stressor as being involved in a rocket attack in 
Vietnam.  The veteran recounted that he was inside a bunker 
with other fellow soldiers, that a rocket exploded near them, 
killing 2 soldiers outside of the bunker, and that he had to 
walk through their remains when exiting the bunker.

A September 1995 VA PTSD examination report indicates, as 
history, that the veteran was in combat in Vietnam and that, 
in 1995, he was diagnosed with a pituitary tumor.  It 
reflects that the veteran did not know why he was seen in 
psychiatry, but was irritated by it.  The veteran could not 
describe any emotional or psychiatric problems.  He denied a 
history of hallucinations and homicidal thoughts, but 
admitted to suicidal thoughts, but no attempts.  He reported 
insomnia.  He indicated that he had "some things" hidden 
that he needed to deal with, but that he would not elaborate.  
Mental status examination revealed an appropriately dressed 
and groomed person with no unusual motor activity.  Speech 
was unremarkable.  Mood and affect were mildly anxious and 
depressed.  Orientation was precise to person, place, 
situation, and time.  Remote, recent, and immediate recall 
were good.  Judgment was adequate and insight was 
unremarkable.  The report provides no formal diagnosis.  It 
indicates that psychological testing for cognitive impairment 
due to the brain tumor was needed.  It states that the 
veteran appeared mildly depressed and that a diagnosis of 
adjustment disorder with depressed mood should be considered.

This case was originally before the Board in November 1997, 
at which time it remanded the case back to the RO for a VA 
PTSD examination, given that the September 1995 PTSD 
examination report provided no formal psychiatric diagnosis.  
The RO scheduled the veteran for such an examination.  The 
veteran failed to report for said examination.  In December 
1998, the Board again remanded this case back to the RO.  It 
found that, although the RO had scheduled the veteran for a 
VA PTSD examination, it had sent notification of that 
examination, and other correspondences, to the wrong address.  
The most recent evidence in the claims file consists of 
additional correspondences to the veteran from the RO, 
informing him of a scheduled VA PTSD examination.  The claims 
file shows that the notices were sent to the veteran's last 
known address, but were returned unopened.

III.  Analysis

As stated above, in order for a claim to be considered on the 
merits by the Board, it must be well-grounded.  Ordinarily, 
the three elements of a well-grounded claim are:  (1) 
competent evidence of a current disability as provided by a 
medical diagnosis; (2) competent evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506  
(1995) (citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 
1996); see also 38 U.S.C.A. §  1110  (West 1991); 38 C.F.R. 
§ 3.303  (1998).  For PTSD claims, the second element is 
evidence of verified inservice stressors.  Id.; Gaines v. 
West, 11 Vet. App. 353, 357  (1998) (citing Cohen v. Brown, 
10 Vet. App. 128, 136-37  (1997)); 38 C.F.R. § 3.304(f)  
(1998).

In this case, the Board finds evidence that the veteran 
currently has some type of psychiatric disorder.  It was 
variously diagnosed in 1995 as PTSD, anxiety disorder, 
depression disorder, and major depression.  Therefore, it 
finds that the first element of a well-grounded claim, i.e. a 
current disability, is met.  Id.

In regard to inservice stressors, the Board notes that the 
veteran indicated that he witnessed 2 soldiers killed by an 
enemy rocket and that he had to walk through their remains.  
Ordinarily, this stressor would have to be confirmed by 
independent evidence.  However, the United States Court of 
Appeals for Veterans Claims has held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  
(1993); see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. 
§ 1154(b)  (West 1991).

Here, the Board finds that the veteran engaged in combat with 
the enemy.  He was awarded the Combat Action Ribbon, denoting 
such combat.  Furthermore, the Board finds that his asserted 
stressor, supra, is consistent with the circumstances 
surrounding his service.  Therefore, the Board concludes that 
independent verification of his stressor is not necessary.  
As a result, the second element of a well-grounded claim has 
been met, i.e. an inservice stressor.  Gaines, supra; 
38 C.F.R. § 3.304(f) (1998).

In light of the above, the determinative issue is whether the 
claims file contains any evidence that the veteran's current 
PTSD diagnosis is based on his inservice stressor.  Id.  
Unfortunately, this is where his claim fails.  Specifically, 
the Board has carefully reviewed all of the evidence in the 
claims file and finds no evidence relating his PTSD diagnosis 
to his asserted inservice stressor.  None of the medical 
records in which a diagnosis of PTSD is made, make any 
mention of the inservice stressor.  Some do not even mention 
his service at all.  With no evidence of a nexus between the 
veteran's current psychiatric problems and his inservice 
stressor, the Board cannot well-ground his claim and decide 
it on the merits.  Id.

The Board notes that, on a direct basis, his claim for 
service connection for an acquired psychiatric disorder also 
fails as not well-grounded.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  In this case, as stated above, 
the Board finds sufficient evidence of a current psychiatric 
disorder.  However, the Board finds no evidence of a 
psychiatric disorder during service.  It notes that the 
veteran was diagnosed with mild anxiety state, schizoid 
personality, and an immature personality during an episode in 
service in 1968.  However, personality disorders are not 
"disabilities" for purposes of VA compensation benefits.  
38 C.F.R. §§  3.303(c), 4.9  (1998).  In addition, the Board 
finds no competent evidence indicating that his current 
psychiatric disorder is in any way related to the 1968 
psychological episode.

The Board is sympathetic to the veteran and his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  However, it is bound by the applicable 
regulations and the evidence in the claims file.  Exhaustive 
attempts have been made by the Board and the RO to schedule 
the veteran for a thorough VA PTSD examination in order to 
assure full development of the record and to attempt to 
better understand the nature of his current psychiatric 
problems.  For reasons beyond the VA's control, these 
attempts have been unsuccessful.  Therefore, the Board has to 
decide this case based on the evidence of record.  See 
38 C.F.R. § 3.655(b)  (1998) (When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.).

Because there is no evidence of record linking the veteran's 
current psychiatric disorder with service, or his diagnosis 
of PTSD with an inservice stressor, the Board must find his 
claim not well grounded.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 
384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991). 



ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is denied as 
not well grounded.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a pituitary adenoma and to a 
nonservice-connected pension.

After careful review of the claims file, the Board finds that 
this case is not yet ready for appellate review.

The Board remanded this case in December 1998 for further 
evidentiary development.  Part of that development was to 
issue the veteran a Statement of the Case in regard to the 
issues of entitlement to service connection for a pituitary 
adenoma and to a nonservice-connected pension.  The Board 
found that the veteran had properly appealed the RO's denial 
of those claims with a Notice of Disagreement and, thus, was 
entitled to a Statement of the Case.  See 38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. §§ 19.28, 19.29 (1998); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Unfortunately, even after the Board's remand, the claims file 
does not show that the veteran was issued a Statement of the 
Case in regards to the issues of entitlement to service 
connection for a pituitary adenoma and to a nonservice-
connected pension.  Thus, another remand of those issues is 
required.  38 C.F.R. § 19.9  (1998) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).  This is necessary to insure the 
veteran full procedural due process.

Accordingly, further appellate consideration will be deferred 
and this case is again REMANDED to the RO for the following 
development:

The veteran and his accredited 
representative should be provided a 
Statement of the Case with respect to his 
claims of entitlement to service 
connection for a pituitary adenoma and 
nonservice-connected pension benefits.  
The Statement of the Case must summarize 
the pertinent evidence, fully cite the 
applicable legal provisions, and reflect 
detailed reasons and bases for the 
decision reached.  The RO should conduct 
any additional evidentiary development 
that is deemed necessary.  To this end, 
the veteran should be provided 
notification that a timely substantive 
appeal regarding these issues is required 
for appellate consideration by the Board.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No action 
is required of the veteran until he receives further notice, 
but he is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

